Citation Nr: 1823554	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for diabetic dermopathy.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to April 1970, with additional periods of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's skin disorder, as the Veteran was last afforded a VA examination in July 2012, the Board is unable to assess the current severity of the condition, requiring an updated examination.  Any outstanding relevant treatment records should also be secured.

Regarding bilateral hearing loss, the November 2014 VA examiner provided a negative etiological opinion based on the fact there was no indication of acoustic trauma or significant auditory threshold shifts during active service, but then noted that the Veteran's hearing levels were worse during his Reserve service.  As neither the November 2014 nor the July 2012 VA examiner adequately considered the possibility of the relationship between the Veteran's hearing loss and Reserve service, or secondary service connection based on aggravation, on remand, an addendum opinion addressing these matters should be secured.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  All periods of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) should also be verified.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.
2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Verify all periods of ACDUTRA and INACDUTRA during the Veteran's service with the Army Reserve, including from July 1977 to November 1980 and from December 1982 to July 1984.  A report outlining the Veteran's retirement points will not suffice.  A written report should be prepared detailing the beginning and ending dates of each period of ACDUTRA and INACDUTRA, to the extent possible.

4. Then refer the claims file to an audiologist for the preparation of an addendum opinion as to the etiology of the Veteran's bilateral hearing loss.  No additional examination is necessary, unless the examiner determines otherwise.  The entire claims file must be made available to, and reviewed by the examiner.  

Following a review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss:

(a) had its onset during service or a verified period of ACDUTRA (in this regard, please comment on the November 2014 VA examiner's statement that hearing levels were "worse shortly following active military service as a Reserve E-6);"
(b)  is otherwise the result of acoustic trauma during a verified period of ACDUTRA or INACDUTRA;
(c) is proximately due to his service-connected diabetes mellitus; or
(d) has been aggravated (worsened) by his service-connected diabetes mellitus.

In addressing this question, please discuss any threshold shifts among the audiograms (see January 1967, July 1977, and November 1980 service treatment recoreds), as well as the Veteran's statements regarding in-service noise exposure and continuous hearing loss symptomatology since service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided - please specifically state whether the inability to opine is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would allow for an opinion on this matter.

5. Then schedule the Veteran for a VA examination to determine the current severity of his diabetic dermopathy.  All indicated tests and studies should be accomplished and all findings reported in detail.

6. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




